 

Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 6th day of February 2014 (the “Effective Date”) by and between Aeroflex
Incorporated, a Delaware corporation, with its principal office located at 35
South Service Road, Plainview, NY 11803 (together with its successors and
assigns permitted hereunder, “Aeroflex”), John E. Buyko, who resides at 28
Beaumont Drive, Dix Hills, New York 11747 (hereinafter “Buyko” and together with
Aeroflex, the “Parties”).

 

WITNESSETH:

 

WHEREAS, the Parties entered into an Employment Agreement made and entered into
as of August 15, 2007, as last amended and restated on August 28, 2013 (the
“Prior Agreement”) under which the Parties agreed upon the terms pursuant to
which Buyko would be employed by Aeroflex as further described therein, and

 

WHEREAS, the Parties desire to amend and restate the Prior Agreement in its
entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Parties agree as follows:

 

  1. DEFINITIONS.

 

(a)          “Beneficiary” shall mean the person or persons named by Buyko
pursuant to Section 11 below or, in the event that no such person is named who
survives Buyko, his estate.

 

(b)          “Board” shall mean the Board of Directors of Aeroflex.

 

(c)          “Cause” shall mean:

 

(i)          Buyko’s conviction of a felony;

 

(ii)         continued failure of Buyko to perform his obligations under this
Agreement for a period of thirty (30) days following receipt of written notice
to Buyko of such failure;

 

(iii)        willful malfeasance or willful misconduct in connection with
Buyko’s duties or any act or omission which is injurious to the financial
condition or business reputation of Aeroflex or its affiliates; or

 

(iv)        a breach by Buyko of the provisions of Sections 8 or 9 below to the
demonstrable and material detriment of Aeroflex.

 

 

 

 

Notwithstanding the foregoing, in no event shall Buyko’s failure to perform the
duties associated with his position caused by his Disability constitute Cause
for his termination.

 

(d)          “Change in Control” (which in all respects shall satisfy the
requirements of a “change in control event” as set forth in Treasury Regulations
§ 1.409A-3(i)(5)), shall mean the occurrence of a “change in the ownership”, a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company determined as follows:

 

(i)          a “change in the ownership” of the Company shall occur on the date
on which any one person or more than one person acting as a group, directly or
indirectly, acquires ownership of stock of the Company that, together with the
stock held by such person or group, constitutes more than 50%of the total fair
market value or total voting power of the stock of the Company, as determined in
accordance with Treasury Regulations § 1.409A-3(i)(5)(v); provided, however, if
any one person or more than one person acting as a group is considered to own
already more than 50% of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons is not considered to cause a “change in the ownership” of the Company
(or to cause a “change in the effective control” of the Company as contemplated
in (i) and (ii) below); provided, however, that the following acquisitions shall
not constitute a Change in Control: (A) any acquisition by or from the Company
or any corporation or other entity in which the Company owns or controls,
directly or indirectly, at least 50 percent of the total combined voting power
represented by all classes of stock issued by such corporation, or in the case
of a noncorporate entity, at least 50% of the profits or capital interest in
such entity or by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (B) any acquisition by an
individual who as of the Effective Date is a member of the Board, (C) any
acquisition by any underwriter in any firm commitment underwriting of securities
to be issued by the Company, or (D) any acquisition by any corporation (or other
entity) if, immediately following such acquisition, 50% or more of the then
outstanding shares of common stock (or other equity unit) of such corporation
(or other entity) and the combined voting power of the then outstanding voting
securities of such corporation (or other entity), are beneficially owned,
directly or indirectly, by all or substantially all of the individuals or
entities who, immediately prior to such acquisition, were the beneficial owners
of the then outstanding voting securities of the Company in substantially the
same proportions, respectively, as their ownership immediately prior to the
acquisition of the stock and Voting Securities (collectively with (A), (B), and
(C), the “Exempt Acquisitions”);

 

(ii)         a “change in the effective control” of the Company shall occur on
the date any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; provided, however, that none of the Exempt Acquisitions shall
constitute a Change in Control;

 

-2-

 

 

(iii)        a “change in the effective control” of the Company shall occur on
the date on which a majority of the members of the Company’s Board of Directors
is replaced during any 12 month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election, as determined in
accordance with Treasury Regulations § 1.409A-3(i)(vi); and

 

(iv)        a “change in the ownership of a substantial portion of the assets”
of the Company shall occur on the date on which any one person or more than one
person acting as a group, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons),
directly or indirectly, assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5) (viii); provided, however, a transfer of assets shall not be
treated as a “change in the ownership of a substantial portion of the assets” of
the Company when such transfer is made to an entity that is controlled by the
shareholders of the Company, as determined in accordance with Treasury
Regulation § 1.409A-3(i)(5)(vii)(B).

 

(e)          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

(f)          “Disability” shall mean the illness or other mental or physical
disability of Buyko, as determined by a physician acceptable to Aeroflex and
Buyko, resulting in his failure during the Employment Term, as the case may be,
(i) to perform substantially his applicable material duties under this Agreement
for a period of 90 consecutive days or 180 days in any 12 month period and (ii)
to return to the performance of his duties within 30 days after receiving
written notice of termination. Notwithstanding the foregoing, no such condition
shall be considered a “Disability,” unless such condition also meets the
requirements of being “Disabled” under Section 409A(a)(2)(C) of the Code.

 

(g)          “Employment Term” shall mean the period specified in Section 2(b)
below.

 

(h)          “Fiscal Year” shall mean the 12-month period beginning on July 1
and ending on the next subsequent June 30, or such other 12-month period as may
constitute Aeroflex’s fiscal year at any time hereafter.

 

(i)          “Good Reason” shall mean, at any time during the Employment Term,
without Buyko’s prior written consent or his acquiescence:

 

(i)          reduction in his then current Salary;

 

(ii)         reduction in the bonus or incentive compensation opportunities
available to Buyko;

 

(iii)        Aeroflex’s failure to pay Buyko any amounts otherwise vested and
due him hereunder or under any plan or policy of Aeroflex;

 

-3-

 

 

(iv)        substantial diminution of Buyko’s duties or responsibilities;

 

(v)         assignment to Buyko of duties substantially incompatible with his
position as a senior executive officer; or

 

(vi)        relocation of Aeroflex’s corporate headquarters to a location more
than 35 miles from the location first above described.

 

provided, that the divesture by Aeroflex of assets representing up to sixty
percent (60%) of Aeroflex’s EBITDA shall not result in a diminution of Buyko’s
duties or responsibilities.

 

Buyko shall provide Aeroflex written notice specifying such event or deficiency
constituting Good Reason within ninety (90) days following Buyko’s knowledge of
the occurrence of such event and Aeroflex shall have thirty (30) days after
receipt of such notice to cure the event or deficiency that would result in Good
Reason.

 

(j)          “Salary” shall mean the annual salary provided for in Section 3
below, as adjusted from time to time.

 

(k)          “Spouse” shall mean, during the Employment Term, the woman who as
of any relevant date is legally married to Buyko.

 

(l)          “Subsidiary” shall mean any corporation of which Aeroflex owns,

 

directly or indirectly, more than 50 percent of its voting stock.

 

  2. EMPLOYMENT TERM, POSITIONS AND DUTIES.

 

(a)          Employment of Buyko. Aeroflex hereby continues to employ Buyko, and
Buyko hereby accepts continued employment with Aeroflex, in the positions and
with the duties and responsibilities set forth below and upon such other terms
and conditions as are hereinafter stated. Buyko shall render services to
Aeroflex principally at Aeroflex’s corporate headquarters, but he shall do such
traveling on behalf of Aeroflex as shall be reasonably required in the course of
the performance of his duties hereunder.

 

(b)          Employment Term. The Employment Term shall terminate on August 15,
2015. In addition, the Employment Term shall automatically terminate upon any
termination of Buyko’s employment pursuant to Section 5.

 

(c)          Titles and Duties.

 

(i)          Until the date of termination of his employment hereunder, Buyko
shall be employed as the Executive Vice President of Aeroflex and President of
Aeroflex Microelectronics Solutions, reporting to the chief executive officer of
Aeroflex and the Board. In his capacity as Executive Vice President and
President, Buyko shall have the customary powers, responsibilities and
authorities of an executive vice president of corporations of the size, type and
nature of Aeroflex.

 

-4-

 

 

(ii)         During the Employment Term, until a Change in Control, Buyko shall
serve as a member of the Board of Directors of Aeroflex.

 

(d)          Time and Effort.

 

(i)          Buyko agrees to devote his best efforts and abilities and his full
business time and attention to the affairs of Aeroflex in order to carry out his
duties and responsibilities under this Agreement.

 

(ii)         Notwithstanding the foregoing, nothing shall preclude Buyko from
(A) serving on the boards of a reasonable number of trade associations,
charitable organizations and/or businesses not in competition with Aeroflex, (B)
engaging in charitable activities and community affairs and (C) managing his
personal investments and affairs; provided, however, that, such activities do
not materially interfere with the proper performance of his duties and
responsibilities specified in Section 2(c) above.

 

  3. SALARY.

 

(a)          Salary. Buyko shall receive from Aeroflex an annual Salary, payable
in accordance with the regular payroll practices of Aeroflex, in a minimum
amount of $425,000. The Board agrees to review Buyko’s Salary annually during
the Employment Term and Buyko’s Salary may be increased (but not decreased) by
the Board in its sole discretion.

 

(b)          Salary Increase. Any amount to which Buyko’s Salary is increased,
as provided in Section 3(a) above or otherwise, shall not thereafter be reduced
without his consent, and the term “Salary” as used in this Agreement shall refer
to his Salary as thus increased. Pursuant to increases since the commencement of
the Prior Agreement, Buyko’s annual Salary as of the Effective Date, is
$520,000.

 

(c)          Annual Bonus.

 

(i)          For the 2014 Fiscal Year, Buyko shall be eligible to receive an
annual bonus of between 50% and 150% of his Base Salary based upon the
achievement of the Company’s EBITDA targets for the 2014 Fiscal Year as
established by the Board. More particularly, (i) 50% of Buyko’s 2014 Base Salary
will be awarded to Buyko as a bonus if the Company’s 2014 EBITDA is equal to the
minimum 2014 EBITDA target established by the Board (the “Threshold EBITDA”);
(ii) 100% of Buyko’s Base Salary will be awarded as a bonus if the Company’s
2014 EBITDA is equal to the 2014 EBITDA Target established by the Board (the “
EBITDA Target” or the “2014 Target Bonus”); and (iii) 150% of Buyko’s Base
Salary will be awarded to Buyko as a bonus if the Company’s 2014 EBITDA is equal
to or greater than the maximum 2014 EBITDA Target established by the Board (the
“Maximum EBITDA”). Buyko’s 2014 bonus shall be determined by linear
interpolation if the Company’s 2014 EBITDA is between the Threshold EBITDA and
the EBITDA Target or between the EBITDA Target and the Maximum EBITDA, as the
case may be. No annual bonus will be paid if the Company’s 2014 EBITDA is below
the Threshold EBITDA for the 2014 Fiscal Year. The EBITDA Target shall be
subject to equitable redetermination by the Board in the event of any
divestiture, acquisition or other extraordinary event and to such modification,
as may be appropriate, to reflect various types of accounting adjustments that
historically and otherwise have been or are approved by the Compensation
Committee.

 

-5-

 

 

(ii)         Beginning with Fiscal Year 2015 and for each Fiscal Year
thereafter, during the term of Buyko’s employment hereunder, Buyko shall be
eligible to earn an annual performance bonus (the “Performance Bonus”). The
target amount of such annual bonus (if any) will be 100% percent of Buyko’s Base
Salary for the applicable fiscal year (the “Target Bonus”). The minimum amount
of such annual bonus will be 50% percent of Buyko’s Base Salary for the
applicable fiscal year (the “Minimum Bonus”) and the maximum amount of such
annual bonus will be 150% percent of Buyko’s Base Salary for the applicable
fiscal year (the “Maximum Bonus”). The terms and conditions of the Performance
Bonus will be as set forth in the Company’s applicable performance bonus plan,
as the Company may adopt from time to time.

 

(iii)        Any annual bonus payable pursuant to this Section 3(c) shall be
paid on or prior to March 15 of the year following the year such bonus is
earned.

 

  4. EXPENSE REIMBURSEMENT; EMPLOYEE BENEFIT PLANS.

 

(a)          Reimbursements. During the Employment Term, Buyko shall be entitled
to prompt reimbursement by Aeroflex for all reasonable out-of-pocket expenses
incurred by him in performing services under this Agreement, upon his submission
of such accounts and records as may be reasonably required by Aeroflex. In
addition, during the Employment Term, Buyko shall be entitled to a car allowance
of $750.00 per month, such amount to be paid monthly in accordance with the
normal payroll practices of the Company.

 

(b)          Employee Benefit Plans. During the Employment Term, Buyko shall be
entitled to participate in all employee benefit plans and programs that are made
available to Aeroflex’s senior executives or to its employees generally, as such
plans or programs may be in effect from time to time, including, without
limitation, pension and other retirement plans, profit-sharing plans, savings
and similar plans, group life insurance, accidental death and dismemberment
insurance, travel accident insurance, hospitalization insurance, surgical
insurance, major and excess major medical insurance, dental insurance,
short-term and long-term disability insurance, sick leave (including salary
continuation arrangements), holidays, vacation (not less than four weeks in any
calendar year) and any other employee benefit plans or programs that may be
sponsored by Aeroflex from time to time, including plans that supplement the
above-listed types of plans, whether funded or unfunded.

 

-6-

 

 

  5. TERMINATION OF EMPLOYMENT.

 

(a)          Termination by Mutual Agreement. The Parties may terminate this
Agreement by mutual agreement at any time. If they do so, Buyko’s entitlements
shall be as the Parties mutually agree.

 

(b)          General. Notwithstanding anything to the contrary herein, in the
event of termination of Buyko’s employment under this Agreement, he or his
Beneficiary, as the case may be, shall be entitled to receive (in addition to
payments and benefits under subsections (c) through (f) below, as applicable):

 

(i)          his Salary through the date of termination;

 

(ii)         any unused vacation from prior years;

 

(iii)        any reimbursements payable in accordance with Section 4 above of
any business expenses incurred by Buyko through the date of termination buy not
yet paid to him; and

 

(iv)        any other compensation or benefits that have vested through the date
of termination or to which he may then be entitled in accordance with the
applicable terms and conditions of each grant, award or plan.

 

(c)          Termination due to Death. In the event that Buyko’s employment
terminates due to his death, his Beneficiary shall be entitled, in addition to
the compensation and benefits specified in Section 5(b), to any annual bonus for
the current Fiscal Year based on actual performance of Aeroflex, prorated to the
date of termination.

 

(d)          Termination due to Disability. In the event of Disability, Aeroflex
or Buyko may terminate Buyko’s employment. If Buyko’s employment terminates due
to Disability, he shall be entitled, in addition to the compensation and
benefits specified in Section 5(b), to any annual bonus for the current Fiscal
Year based on actual performance of Aeroflex, prorated to the date of
termination.

 

(e)          Termination by Aeroflex for Cause. Aeroflex may terminate Buyko’s
employment hereunder for Cause only upon written notice to Buyko prior to any
intended termination, which notice shall specify the grounds for such
termination in reasonable detail. In the event that Buyko’s employment is
terminated for Cause, he shall be entitled only to the compensation and benefits
specified in Section 5(b).

 

(f)          Termination Without Cause or by Buyko for Good Reason.

 

(i)          Termination without Cause shall mean termination of Buyko’s
employment by Aeroflex and shall exclude termination (A) due to death,
Disability or Cause or (B) by mutual agreement of Buyko and Aeroflex. Aeroflex
shall provide Buyko 15 days’ prior written notice of termination by it without
Cause, and Buyko shall provide Aeroflex 30 days’ prior written notice of his
termination for Good Reason.

 

-7-

 

 

(ii)         In the event of termination by Aeroflex of Buyko’s employment
without Cause or of termination by Buyko of his employment for Good Reason,
except in either such case within six (6) months prior or eighteen (18) months
following a Change in Control, subject to Buyko’s execution and nonrevocation of
a general release in favor of Aeroflex, its affiliates and their current and
former officers, directors and employees, in substantially the form attached
hereto as Exhibit A within 30 days following the date of such termination, Buyko
shall be entitled, commencing, notwithstanding any provision to the contrary in
Sections 5(f)(ii)(A)-(D), on the 30th day following such termination of
employment (provided that, payments or benefits that would otherwise have been
owed to Buyko prior to the 30th day after termination of employment shall be
made to or on behalf of Buyko on the 30th day after his termination of
employment), in addition to the compensation and benefits specified in Section
5(b), to the following payments and benefits:

 

(A)         his Salary, payable for the remainder of the Employment Term
(assuming Buyko’s employment had not terminated) at the rate in effect
immediately before such termination;

 

(B)         annual bonuses for the remainder of the Employment Term (assuming
Buyko’s employment had not terminated) (including a prorated bonus for any
partial Fiscal Year) equal to the average of the highest annual bonuses (not to
exceed 3 years) awarded to him during the Fiscal Years (not to exceed 10 years)
commencing after August 15, 2007 (including, without limitation, any bonus
awarded to Buyko in the year of termination, which is unpaid as of the date of
termination), such bonuses to be paid at the same time annual bonuses are
regularly paid by Aeroflex to Buyko; and

 

(C)         for the continued benefit of Buyko and his eligible dependents,
Aeroflex shall maintain in full force and effect until the earlier of (A)
December 31 of the second calendar year following the calendar year of
termination or (B) Buyko’s commencement of full-time employment with a new
employer, at the same cost as is paid by similarly-situated continuing employees
all medical and health plans and programs for which Buyko was eligible
immediately prior to the date of termination, provided that Buyko’s continued
participation is possible under the general terms and provisions of such plans
and programs, and subject further to such periodic changes in such plans and
programs as are generally applicable to all participants in such plans and
programs. Buyko will be responsible for any income tax liability arising out of
any continued participation in such health and medical plans and programs, and
no additional employment service credits shall be given for the period of such
continued participation; and

 

(D)         other benefits in accordance with applicable plans and programs of
Aeroflex.

 

(iii)        Prior written consent by Buyko to any of the events described in
Section 1(i) above shall be deemed a waiver by him of his right to terminate for
Good Reason under Sections 5(f) or 5(g), as applicable, solely by reason of the
events set forth in such waiver.

 

-8-

 

 

(g)          Termination Without Cause or by Buyko for Good Reason in Connection
with a Change in Control. In the event there shall be, and only upon the
occurrence of, a Change in Control then, if the Executive’s employment is
terminated by the Company without Cause, or by the Executive for Good Reason, in
either case within six (6) months prior thereto or within eighteen (18) months
thereafter, subject to Section 10, Buyko shall be entitled, commencing,
notwithstanding any provision to the contrary in this Section, on the 30th day
following such termination of employment (provided that, payments or benefits
that would otherwise have been owed to Buyko prior to the 30th day after
termination of employment shall be made to or on behalf of Buyko on the 30th day
after his termination of employment), in addition to the compensation and
benefits specified in Section 5(b), to the following payments and benefits: (i)
severance payments equal in the aggregate to two times the Executive’s Base
Salary paid in equal monthly installments over the remaining Employment Term,
(ii) a payment equal to two times the Executive’s the Target Bonus, such amount
to be paid at the same time the annual bonus would have otherwise been paid by
Aeroflex to Buyko for the year in which Buyko’s termination occurs, (iii) an
unpaid bonus, in the amount of the Target Bonus, applicable for the Fiscal Year
in which the Date of Termination occurs, prorated to the Date of Termination,
such bonus, if any, to be paid at the time that the Company pays bonuses to
other senior executives of the Company, and (iv) other benefits in accordance
with applicable plans and programs of Aeroflex. In addition, Buyko and
qualifying members of Buyko’s family shall be entitled to continue to
participate, at the Company’s expense, in the Company’s Welfare Plans, including
medical, dental and prescription coverage, for a period of eighteen (18) months.

 

(h)          Payments; Compliance with Section 409A of the Code. Notwithstanding
anything herein to the contrary, if (i) Buyko is to receive payments or benefits
under Section 5 by reason of his separation from service (as such term is
defined in Section 409A of the Code) other than as a result of his death, (ii)
Buyko is a “specified employee” within the meaning of Code Section 409A for the
period in which the payment or benefits would otherwise commence, and (iii) such
payment or benefit would otherwise subject Buyko to any tax, interest or penalty
imposed under Section 409A of the Code (or any regulation promulgated
thereunder) if the payment or benefit would commence within six months of a
termination of Buyko’s employment, then such payment or benefit required under
Section 5 shall not commence until the first day which is at least six months
after the termination of Buyko’s employment. Such payments or benefits, which
would have otherwise been required to be made over such six month period, shall
be paid to Buyko in one lump sum payment or otherwise provided to Buyko as soon
as administratively feasible after the first day which is at least six months
after the termination of Buyko’s employment. Thereafter, the payments and
benefits shall continue, if applicable, for the relevant period set forth in
Section 5. For purposes of this Agreement, all references to “termination of
employment” and other similar language shall be deemed to refer to Buyko’s
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).

 

  6. NO DUTY TO MITIGATE; NO OFFSET.

 

Buyko shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
will any payment hereunder be subject to offset in the event Buyko does receive
compensation for services from any other source.

 

-9-

 

 

  7. PARACHUTES.

 

If, in connection with a Change in Control, Aeroflex determines in good faith
that any payments or benefits (whether made or provided pursuant to this
Agreement or otherwise) (each a “Payment”) provided to Buyko constitute
“parachute payments” within the meaning of Section 280G of the Code, and may be
subject to an excise tax imposed pursuant to Section 4999 of the Code (the
“Excise Tax”) or to any similar tax imposed by state or local law, then the
aggregate amount of Payments payable to Buyko shall be reduced to the aggregate
amount of Payments that may be made to Buyko without incurring an Excise Tax;
provided, however, that such reduction shall only be effected if the aggregate
after-tax value of the Payments retained by Buyko (after giving effect to such
reduction) is equal to or greater than the aggregate after-tax value (after
giving effect to the Excise Tax) of the Payments to Buyko without any such
reduction, as determined by Aeroflex’s auditors. Any such reduction in the
preceding sentence shall be done first by reducing any cash payments with the
last payment reduced first; next any equity or equity derivatives that are
included under Section 280G of the Code at full value rather than accelerated
value; next any equity or equity derivatives based on acceleration value shall
be reduced with the highest value reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24); finally any other non-cash
benefits will be reduced.

 

  8. CONFIDENTIAL INFORMATION.

 

(a)          General.

 

(i)          Buyko understands and hereby acknowledges that as a result of his
employment with Aeroflex he will necessarily become informed of and have access
to certain valuable and confidential information of Aeroflex and any of its
Subsidiaries, joint ventures and affiliates, including, without limitation,
inventions, trade secrets, technical information, computer software and
programs, know-how and plans (“Confidential Information”), and that any such
Confidential Information, even though it may be developed or otherwise acquired
by Buyko, is the exclusive property of Aeroflex to be held by him in trust
solely for Aeroflex’s benefit.

 

(ii)         Accordingly, Buyko hereby agrees that, during the Employment Term
and thereafter, he shall not, and shall not cause others to, use, reveal,
report, publish, transfer or otherwise disclose to any person, corporation or
other entity any Confidential Information without prior written consent of the
Board, except to (A) responsible officers and employees of Aeroflex or (B)
responsible persons who are in a contractual or fiduciary relationship with
Aeroflex or who need such information for purposes in the interest of Aeroflex.
Notwithstanding the foregoing, the prohibitions of this clause (ii) shall not
apply to any Confidential Information that becomes of general public knowledge
other than from Buyko or is required to be divulged by court order or
administrative process; provided that Buyko shall give prompt written notice to
Aeroflex of such requirement, disclose no more information than is so required,
and cooperate with any attempts by Aeroflex to obtain a protective order or
similar treatment.

 

-10-

 

 

(b)          Return of Documents. Upon termination of his employment with
Aeroflex for any reason, Buyko shall promptly deliver to Aeroflex all plans,
drawings, manuals, letters, notes, notebooks, reports, computer programs and
copies thereof and all other materials, including without limitation those of a
secret or confidential nature, relating to Aeroflex’s business that are then in
his possession or control.

 

(c)          Remedies and Sanctions. In the event that Buyko is found to be in
violation of Section 8(a) or (b) above, Aeroflex shall be entitled to relief as
provided in Section 10 below.

 

  9. NONCOMPETITION/NONSOLICITATION.

 

(a)          Prohibitions. During Buyko’s employment with Aeroflex and until the
later of (x) the period in which Buyko is entitled to continued severance
payments pursuant to Section 5 and (y) one year following the Buyko’s
termination of employment for any reason, Buyko shall not, without prior written
authorization of the Board, directly or indirectly,

 

(i)          whether individually, as a director, manager, member, stockholder,
partner, owner, employee, consultant or agent of any business, or in any other
capacity, other than on behalf of Aeroflex or a subsidiary, organize, establish,
own, operate, manage, control, engage in, participate in, invest in, permit his
name to be used by, act as a consultant or advisor to, render services for
(alone or in association with any person, firm, corporation or business
organization), or otherwise assist any person or entity that engages in or owns,
invests in, operates, manages or controls any venture or enterprise which
engages or proposes to engage in any business conducted by Aeroflex or any of
its subsidiaries on the date of Buyko’s termination of employment or within
twelve (12) months of Buyko’s termination of employment in the geographic
locations where Aeroflex and its subsidiaries engage or propose to engage in
such business;

 

(ii)         solicit or induce any customer of Aeroflex to cease purchasing
goods or services from Aeroflex or to become a customer of any competitor of
Aeroflex; or

 

(iii)        solicit or attempt to solicit any employee of Aeroflex or any of
its subsidiaries (a “Current Employee”) or any person who was an employee of
Aeroflex or any of its subsidiaries during the twelve (12) month period
immediately prior to the date Buyko’s employment terminates (a “Former
Employee”) to terminate such employee’s employment relationship with Aeroflex in
order, in either case, to enter into a similar relationship with Buyko, or any
other person or any entity or hire any employee or Former Employee.

 

(b)          Remedies and Sanctions. In the event that Buyko is found to be in
violation of Section 9(a) above, Aeroflex shall be entitled to relief as
provided in Section 10 below.

 

-11-

 

 

(c)          Exceptions. Notwithstanding anything to the contrary in Section
9(a) above, its provisions shall not be construed as preventing Buyko from
investing his assets in any business that is not a direct competitor of
Aeroflex.

 

  10. REMEDIES/SANCTIONS.

 

Buyko acknowledges that the services he is to render under this Agreement are of
a unique and special nature, the loss of which cannot reasonably or adequately
be compensated for in monetary damages, and that irreparable injury and damage
may result to Aeroflex in the event of any breach of this Agreement or default
by Buyko. Because of the unique nature of the Confidential Information and the
importance of the prohibitions against competition and solicitation, Buyko
further acknowledges and agrees that Aeroflex will suffer irreparable harm if he
fails to comply with his obligations under Section 8(a) or (b) above or Section
9(a) above and that monetary damages would be inadequate to compensate Aeroflex
for any such breach. Accordingly, Buyko agrees that, in addition to any other
remedies available to either Party at law, in equity or otherwise, Aeroflex will
be entitled to seek injunctive relief or specific performance to enforce the
terms (without the posting of a bond), or prevent or remedy the violation, of
any provisions of this Agreement. In addition, without limiting Aeroflex’s
remedies for any breach of any restriction on Buyko set forth in Sections 8(a)
or (b) above or Section 9(a) above, except as required by law, Aeroflex will
have no obligation to pay or provide any of the amounts or benefits under
Section 5 above.

 

  11. BENEFICIARIES/REFERENCES.

 

Buyko shall be entitled to select (and change, to the extent permitted under any
applicable law) a Beneficiary or Beneficiaries to receive any compensation or
benefit payable under this Agreement following his death by giving Aeroflex
written notice thereof; provided, however, that absent any then effective
contrary notice, his Beneficiary shall be his surviving Spouse. In the event of
Buyko’s death, or of a judicial determination of his incompetence, reference in
this Agreement to Buyko shall be deemed to refer, as appropriate, to his
Beneficiary, estate or other legal representative.

 

  12. WITHHOLDING TAXES.

 

All payments to Buyko or his Beneficiary under this Agreement shall be subject
to withholding on account of federal, state and local taxes as required by law.

 

  13. INDEMNIFICATION AND LIABILITY INSURANCE.

 

Nothing herein is intended to limit Aeroflex’s indemnification of Buyko, and
Aeroflex shall indemnify him to the fullest extent permitted by applicable law
consistent with Aeroflex’s Certificate of Incorporation and By-Laws as in effect
on the Effective Date, with respect to any action or failure to act on his part
while he is an officer, director or employee of Aeroflex or any Subsidiary.
Aeroflex shall cause Buyko to be covered at all times by directors’ and
officers’ liability insurance on terms no less favorable than provided to other
directors’ and officers’. Aeroflex shall continue to indemnify Buyko as provided
above and maintain such liability insurance coverage for him after the
Employment Term for any claims that may be made against him with respect to his
service as a director or officer of Aeroflex.

 

-12-

 

 

  14. EFFECT OF AGREEMENT ON OTHER BENEFITS.

 

The existence of this Agreement shall not prohibit or restrict Buyko’s
entitlement to participate fully in compensation, employee benefit and other
plans of Aeroflex in which senior executives are eligible to participate.

 

  15. ASSIGNABILITY; BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Buyko) and assigns. No rights
or obligations of Aeroflex under this Agreement may be assigned or transferred
by Aeroflex except pursuant to (a) a merger or consolidation in which Aeroflex
is not the continuing entity or (b) sale or liquidation of all or substantially
all of the assets of Aeroflex, provided that the surviving entity or assignee or
transferee is the successor to all or substantially all of the assets of
Aeroflex and such surviving entity or assignee or transferee assumes the
liabilities, obligations and duties of Aeroflex under this Agreement, either
contractually or as a matter of law.

 

  16. REPRESENTATIONS.

 

The Parties respectively represent and warrant that each is fully authorized and
empowered to enter into this Agreement and that the performance of its or his
obligations, as the case may be, under this Agreement will not violate any
agreement between such Party and any other person, firm or organization.
Aeroflex represents and warrants that this Agreement has been duly authorized by
all necessary corporate action and is valid, binding and enforceable in
accordance with its terms.

 

  17. ENTIRE AGREEMENT.

 

Except to the extent otherwise provided herein, this Agreement contains the
entire understanding and agreement between the Parties concerning the subject
matter hereof and supersedes any prior agreements, whether written or oral,
between the Parties concerning the subject matter hereof, including without
limitation the Prior Agreement, as amended. Payments and benefits provided under
this Agreement are in lieu of any payments or other benefits under any severance
program or policy of Aeroflex to which Buyko would otherwise be entitled.

 

  18. AMENDMENT OR WAIVER.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by both Buyko and an authorized officer of Aeroflex. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Party to be charged with the waiver. No delay by either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof.

 

-13-

 

 

  19. SEVERABILITY.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

  20. SURVIVAL.

 

The respective rights and obligations of the Parties under this Agreement shall
survive any termination of Buyko’s employment with Aeroflex.

 

  21. GOVERNING LAW/JURISDICTION.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New York, without reference to principles of conflict of laws.

 

  22. NOTICES.

 

Any notice given to either Party shall be in writing and shall be deemed to have
been given when delivered either personally, by fax, by overnight delivery
service (such as Federal Express) or sent by certified or registered mail
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as the Party may
subsequently give notice of.

 

If to Aeroflex or the Board:

 

Aeroflex Incorporated

35 South Service Road

Plainview, NY 11803

Attention: General Counsel

FAX: (516) 694-4823

 

With a copy to:

 

Veritas Capital Management II, LLC

660 Madison Avenue, 14th Floor

New York, New York 10021

Attention: Benjamin Polk

 

-14-

 

 

And a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Michael Littenberg

Telephone: (212) 756-2000

Fax:            (212) 593-5955

 



If to Buyko:

 

John E. Buyko

28 Beaumont Drive

Dix Hills, New York 11747

 

  23. HEADINGS.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

  24. COUNTERPARTS.

 

This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts together shall
constitute one and the same instrument.

 

25.COMPLIANCE WITH CODE 409A.

 

It is intended that any expense reimbursement made under this Agreement shall be
exempt from Code Section 409A. Notwithstanding the foregoing, if any expense
reimbursement shall be determined to be ‘deferred compensation’ within the
meaning of Code Section 409A, including without limitation any reimbursement
under Sections 4 and 5(f)(ii)(C), then the reimbursement shall be made to Buyko
as soon as practicable after submission of the reimbursement request, but no
later than December 31 of the year following the year during which such expense
was incurred.

 

[The remainder of this page is intentionally left blank.]

 

-15-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above. 

 

    EMPLOYEE:         /s/ John E.
Buyko                                                              John E. Buyko
          AEROFLEX INCORPORATED         By: /s/ John Adamovich,
Jr.                                                    Name:  John Adamovich,
Jr.    

      Title:    Senior Vice President and

                   Chief Financial Officer

  

-16-

 

 

Exhibit A

 

GENERAL RELEASE

 

I, John Buyko, in consideration of and subject to the terms and conditions set
forth in the Employment Agreement dated as of April __, 2013 (the “Employment
Agreement”) to which this General Release is attached, and other good and
valuable consideration, do hereby release and forever discharge Aeroflex
Incorporated (the “Company”), VGG Holding LLC, AX Holding Corp. and their
current and former officers, directors, partners, members, shareholders,
investors, employees, attorneys, agents, predecessors, successors, affiliates,
assigns and legal representatives (together, the “Company Released
Parties”), from any and all claims, charges, manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever which I, my heirs, executors,
administrators and assigns have, or may hereafter have against the Company
Released Parties arising out of or by reason of any cause, matter or thing
whatsoever, whether known or unknown, from the beginning of the world to the
date hereof (“Claims”), including, without limitation, in connection with or
relating to, my employment or termination of employment with the Company and its
subsidiaries, the Employment Agreement, all employment-related matters arising
under any federal, state or local statute, rule or regulation or principle of
contract law or common law and any claims of employment discrimination, unlawful
harassment or retaliation claims and claims arising under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000 et seq., the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., the Fair Labor Standards Act (to
the extent allowed by law), 29 U.S.C. § 201 et seq., Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621, et seq., the Reconstruction Era Civil
Rights Act, 42 U.S.C. § 1981 et seq., the Americans with Disabilities Act of
1993, 42 U.S.C. § 12900 et seq., the Family and Medical Leave Act of 1990 (to
the extent allowed by law), 42 U.S.C. § 12101, et seq., the New York State Human
Rights Law, N.Y. Exec. Law § 290 et seq., the New York State Labor Law, N.Y.
Labor Law § 1 et seq., and the New York City Human Rights Law, N.Y.C. Admin.
Code § 8-107 et seq., provided, that this General Release shall not constitute a
release of any Claims that arise from a breach of (i) Sections 3(c)(i), 5, 7
and/or 13 of the Employment Agreement, (ii) the Contribution Agreement between
VGG Holding LLC and me, (iii) the Amended and Restated Limited Liability
Agreement of VGG Holding LLC, as amended from time to time or (iv) any benefit
under any tax-qualified plan sponsored, maintained or contributed to by the
Company.

 

I acknowledge that I have been advised to consult with legal counsel. I
acknowledge that I have been provided with the opportunity to review and
consider this General Release for twenty-one (21) days from the date it was
provided to me. If I elect to sign before the expiration of the twenty-one (21)
days, I acknowledge that I will have chosen, of my own free will without any
duress, to waive my right to the full twenty-one (21) day period. I understand
that I may revoke this General Release within seven (7) days after my execution
by sending a written notice of revocation to __________ at the Company at
____________________, received within the seven-day revocation period.

 

A-1

 

 

I acknowledge that I have not relied on any representations or statements not
set forth in the Employment Agreement or in this General Release. Unless
otherwise publicly-filed by the Company, I will not disclose the contents or
substance of this General Release to any third parties, other than my spouse,
attorneys, accountants, or as required by law, and I will instruct each of the
foregoing not to disclose the same. I am signing this General Release knowingly,
voluntarily and with full understanding of its terms and effects.

 

This General Release will be governed by and construed in accordance with the
laws of the State of New York. If any provision in this General Release is held
invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.

 

In witness hereof, I have executed this General Release this ___ day of _____,
201_.

 

       John E. Buyko

 

A-2

 

